internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si -- plr-114246-99 date nov legend partnership state county project agency gen partner a gen partner b gen partner c ltd partner a ltd partner b a b c d e plr-114246-99 f g h i j k l m n o p q r s t u v w x z dear this letter responds to your letter dated date submitted on behalf of agency and partnership requesting a private_letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing tax_credit dollar amounts plr-114246-99 agency and partnership represent that the facts are as follows facts partnership was formed for the purpose of acquiring constructing developing owning and operating a a-unit low-income_housing apartment complex known as project partnership was organized as a state limited_partnership on b partnership uses the accrual_method of accounting and has a year-end of november the original general partners of partnership were gen partner a and gen partner b the initial limited_partner was ltd partner a effective c ltd partner a withdrew as initial limited_partner gen partner c was admitted as a general_partner and ltd partner b was admitted as a limited_partner effective d gen partner a withdrew as a general_partner on f gen partner a submitted an application to agency for e credits for the project the project was designed to consist of a residential units in g buildings on h agency issued a reservation of e low-income_housing tax_credits in the amount of dollar_figurei according to partnership an allocation of dollar_figurei was insufficient to bridge the equity gap the project needed approximately dollar_figurej in credits agency issued the carryover allocation of e credits on l in the amount of dollar_figurei the carryover allocation agreement referenced the number of buildings as g and thus g building identification numbers bins were issued for the project according to agency and partnership agency issued the e allocation principally as a mechanism for assuring expedited review and award of credits when the state’s housing dollar ceiling for k became available in a letter dated m agency requested that partnership reactivate its application by submitting any revisions to the e application by letter dated n partnership notified agency that no revisions were necessary and that partnership was prepared to proceed on the basis of the e application in a letter dated o partnership returned the e credits partnership received a k allocation pursuant to a k carryover allocation dated p in the amount of dollar_figureq however the k carryover allocation agreement referenced only one bin for the project at that time partnership was under the impression that as the buildings were placed_in_service agency could take corrective action to issue form_8609 low-income_housing_credit allocation certification with a bin for each building partnership proceeded to construct project however during a blizzard in r county was declared a major disaster_area as a result of the blizzard only one building in the project was placed_in_service by s on t gen partner c sent a letter to the internal_revenue_service regarding relief under revproc_95_28 1995_1_cb_704 by letter dated u the service wrote to agency and informed agency that agency would not be precluded from issuing the relief requested agency informed partnership that agency would submit an amended form_8610 annual low-income_housing_credit agencies report simultaneously with issuing the form 8609s for the project all of the buildings in the project were placed_in_service by v plr-114246-99 on w partnership submitted a cost certification and breakdown of qualified_basis to agency on x agency sent a letter to partnership stating that in the course of reviewing the paperwork submitted in support of the request for the form 8609s agency discovered that only one bin for the project had been issued in connection with the above statement of facts agency represents that it intended to issue g bins to the project the number of buildings in the project was not material to the carryover allocation for the project and the fact that agency issued only one bin to the project would not have affected a the amount of credit allocated to the project b the ranking of the project in agency’s k allocation round or c any other aspect of the carryover allocation for the project ruling requested agency and partnership request permission pursuant to sec_42 to correct the administrative error by amending the k carryover allocation to provide for the additional bins on the amended carryover allocation agency will indicate that it is making the correction under sec_1_42-13 law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case agency committed an administrative error when the e application_for low-income_housing tax_credits that was the basis for the k allocation referenced g buildings but entered into a k carryover allocation agreement that referenced only one building this error was not a misinterpretation of the applicable rules and regulations under sec_42 however as a result of this error the k carryover allocation did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same amount of credit to the project notwithstanding the fact that agency issued only one bin for the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project the ranking of the project in agency’s k allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative error occurred in this situation plr-114246-99 under the represented facts the k carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the one building that properly received a bin based solely on the representations and the relevant law and regulations set forth above we rule as follows partnership and agency committed an administrative error when it failed to identify the actual number of residential buildings in the project in the carryover allocation because of that administrative error the k carryover allocation inaccurately reflects the intent of agency and partnership when the k carryover allocation was executed agency and partnership requested to correct the administrative error within a reasonable period of time after becoming aware of the administrative error agency will assign z additional bins to accurately reflect that there are g residential buildings in the project and agency will allocate low-income_housing tax_credit to each of the g residential buildings in the project not exceeding dollar_figureq for the entire project to correct this administrative error agency must do the following amend the k carryover allocation to include bins for the z additional buildings in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the g buildings in the project not exceeding dollar_figureq for the entire project if possible the new bins should be in sequential order with the existing bin and the existing bin shall continue in effect on the amended k carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and plr-114246-99 attach a copy of the amended k carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for k and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project’s costs included in eligible_basis this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to partnership's authorized legal_representative sincerely yours s harold e burghart harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
